Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of the response on 04/30/2021, to the restriction/election requirement, is acknowledged. Claims 1, 3-8, 13, 20-22, 45-51, 56, 71-72, 80, 131, 255-257, 274, 282, 291 and 302 are currently pending in this Application.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/693,768 and 62/861,825, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Provisos, excluded compounds and new compounds (183-337) do not .
Response to Election/Restriction 
Applicant's election, without traverse, of Group I, claims 1, 3-8, 13, 20-22, 45-51, 56, 71-72, 80, 131 and 255-256, drawn to: A compound of formula 
    PNG
    media_image1.png
    167
    128
    media_image1.png
    Greyscale
, pharmaceutical salt or N-oxide thereof, and elected species compound 282 
    PNG
    media_image2.png
    116
    178
    media_image2.png
    Greyscale
 (of claim 255), in the reply filed on April 30, 2021 is acknowledged.  Claims 1, 3-7, 20-22, 45-48, 51, 131, 255 and 256 encompass the elected species. 
Claims 257, 274, 282, 291 and 302 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/30/2021.
Examination
A search for the elected species 255 yielded no relevant art. Pursuant to M.P.E.P. §803.02, the claims were examined fully with respect to the elected species and further to the extent necessary to determine patentability of the claims directed to 
    PNG
    media_image1.png
    167
    128
    media_image1.png
    Greyscale
 of claims 1 and 131, wherein Z is CR1, Y1 and Y2 are each CR1, Y3 is N, Y4 is C, X1 is NR2, X2 is CH, the rings containing variables Z, Y1, Y2, Y3, Y4, X1 and X2 are aromatic (fully unsaturated), W is C(=O), C(=S), C(=NRd) or C(=NH), Q-A is as claimed and n is 0. The expanded search encompasses the elected species and reads in part on claims 1, 3-7, 20-22, 45-48, 51, 56, 71-72, 80, 131, 255 and 256. The full scope of these claims has not been searched.
The need to limit examination is warranted based on the extensive permutations permitted on the core of the compounds and all the available variables, which require separate electronic searches and which structures are classified in different classes. Subject matter outside of the searched/examined scope and claims 8, 13, 49-50, 257, 274, 282, 291 and 302 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. 
Claims 1, 3-7, 20-22, 45-48, 51, 56, 71-72, 80, 131, 255 and 256 are treated on the merits in this First Office Action.
Specification Objections
The disclosure is objected to because of the following informalities: There is a non-existing compound represented in the specification. See page 96 with compound 124.
Specification Objection - Abstract

          Applicant is reminded of the proper content of an abstract of the disclosure.
          With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
          The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b). The examiner suggests incorporating the structure of formula (I) into the abstract, to overcome this objection.

Claim Objections
Claim 255 has a period before the Table. Please, correct.

Improper Markush Grouping Rejection
Claims 1, 3-7, 20-21, 45-48, 51, 56, 71-72, 80, 255 and 256 are rejected as being drawn to an improper Markush group of alternatives. The claims are drawn to multiple inventions due to the lack of a common core between the compounds and the unlimited variations in the variables. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of the rejected claims is improper because the alternatives defined by the Markush grouping do not share both a substantial structural feature and a common use.  There are marked structural differences in the scope of compounds claimed, including the lack of a common core. See all the variables and distinct classes of rings encompassed by the definitions for Z, Y1, Y2, Y3 and X1 and  
    PNG
    media_image1.png
    167
    128
    media_image1.png
    Greyscale
. There is lack of a substantial structural feature shared in this formula and in . A common use would not be expected from the structurally dissimilar compounds.

Deletion of the non-elected subject matter would overcome this rejection. This rejection was not found to be applicable to claim 22, claim 131 or to compounds of claim 255 which fall within the scope of claim 131. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 1, 3-7, 20-22, 45-48, 51, 56, 71-72, 80, 131, 255 and 256 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to enable the use of the full scope of compounds of claims 1, 3-7, 20-21, 45-48, 51, 56, 71-72, 80, 255 and 256.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865. 
The following case is of particular relevance to the question of enablement of a use:
In Idenix Pharms, LLC v. Gilead Sciences, Inc., 941 F.3d 1149 (Fed. Cir. 2019) the court affirmed a finding that the patent was not enabled, despite the relatively high level of skill in the art. The patent claimed a method of treating HCV, where “at least many, many thousands” of compounds met the structural limitations of claim 1, not all of 
Pursuant to In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
          
(1) Breadth of claims: 

    PNG
    media_image1.png
    167
    128
    media_image1.png
    Greyscale
, wherein the bicycle is selected from over 30 ring combinations containing different heteroatoms and the left ring being 5 or 6 membered, saturated, partially saturated and unsaturated. The various heterorings encompassed have significantly different properties, and the various combinations disclosed for Q-A have significantly different properties; in addition to that these can be further substituted with an enormous amount and variation of substituents. The claims cover over a billion compounds, with scope of compounds that do not share a single structural similarity and which would not be expected to have similar properties. 

(2)  The nature of the invention and predictability in the art:  The art is unpredictable. "In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved." See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The specification’s data demonstrates that changing even one atom (even internally buried) can significantly change, or even eliminate, STING activity. Compare Examples 133-136, 141, 149, 152-162, 164, 167-169, 171, 172, and 180-184 of the provisional application. Further, the size, surface area, electron density, and stereochemistry at certain regions of a molecule can affect the mode of action. For example, where a compound is designed to impact an enzyme, changing any of these properties can affect the molecular fit of the compound into the enzyme’s 

(3) Direction or Guidance:  Despite claiming over a billion compounds, the biological data provided covers only a small fraction of a percent of the compounds claimed and which are close to each other in structure, only describing a very small portion of the whole genus of compounds. Applicant appears to have only actually made and tested Compounds #132 through #337, shown in Table A, which either share a pyrrolopyridine or pyrrolopyrimidine core. The data fails to provide examples to predict the impact of the different cores; particularly in light of the enormous number and variety of core rings claimed. From the data one can derive that the compounds with a pyrrolopyrimidine core do not work in activating STING. See compounds #180, 181, 182, 183 and 184 (183b). Moreover, since the specification’s data demonstrates that changing even one atom (e.g. replacing a carbon with a nitrogen) can significantly change, or even eliminate STING activation, a POSA would not be able to determine the scope of the claimed compounds that has use as STING activators. See at least compound 153 vs. 157 (comp 153 doesn’t work), and compounds 144 and 16 vs. 181 (comp. 181 doesn’t work), an others. The data in the specification doesn’t support all the variability of the compounds claimed. 
(4) State of the Prior Art: Prior art of compounds known in the art did not disclose the use as stated in this application. Further, “[t]he state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains”. The skilled artisan would know that very slight perturbations in structure, such as the addition of a methyl group or inversion of a chiral 
Where a compound is designed to impact an enzyme, changing any of the structural properties can affect the molecular fit of the compound into the enzyme’s active site. The art of using pharmaceuticals to affect proteins/enzymes is highly unpredictable as described by Kubinyi and Wermuth. In nearly every case, the skilled artisan could not predict a priori whether a given pharmaceutical would affect a protein.
            
(5)  Working Examples: The about 200 tested compounds represent only a minute fraction of compounds possible under claim 1. They do not provide sufficient guidance or working examples across the full scope of claim 1, to allow a POSA to determine which claimed compounds would or would not be effective as STING activators, without performing extensive testing. The tested compounds lack variation to represent the full claimed scope. These have only a pyrrolopyridine or pyrrolopyrimidine core.  While the biological data indicates certain limited groups may be effective, there is a vast majority of the claimed compounds, with different cores, that are not tested; in addition to that the pyrrolopyrimidine compounds appear to not be effective. Thus, a POSA would not 
    PNG
    media_image3.png
    72
    109
    media_image3.png
    Greyscale
 other than pyrrolopyridine would be useful as STING activators. 
As stated in MPEP §2164.04[R-1], “Doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation."  

(6) Skill of those in the art: A POSA is an organic chemist with the skill of the references cited in this action. A POSA reading the specification of this application is left to guess how changing core groups of ring 
    PNG
    media_image3.png
    72
    109
    media_image3.png
    Greyscale
 and substituents outside of the limited active examples provided will impact the compound’s activity towards STING, and would not be able to determine, without undue experimentation, which compounds of claim 1 will have the proffered use. The level of effort required would be aggravated by the fact that it would be time consuming and burdensome for a POSA to create a broad range of compounds for testing using the specification’s synthetic methods, which are represented generically for the billion compounds claimed.  The particular preparation examples do not show synthesis of compounds outside of the pyrrolopyridine cores.
 
(7) The quantity of experimentation needed: Given the large breadth of the compounds covered, the lack of examples in the specification to represent the variations within the core, and the inactivity of compounds by small changes evidenced by the specification, a POSA would need to engage in undue experimentation just to determine which core 
    PNG
    media_image3.png
    72
    109
    media_image3.png
    Greyscale
 and substituents outside of the limited active examples would provide a use as STING activators. Especially in view of factors 1, 2, 3 and 5, the quantity of experimentation needed is expected to be undue. 

As the cited art and discussion of the above factors establish, practicing the claimed method in the manner disclosed by Applicant would not imbue the skilled artisan with a reasonable expectation or ability to make and use the full scope of the invention as instantly claimed, given the disclosure and supporting examples provided in the present specification and the state of the art at the time of the invention.  In order to actually achieve the claimed invention, it is clear from the discussion above that the skilled artisan could not rely upon Applicant's disclosure as required by 35 U.S.C. 112(a), and would have no alternative recourse but the impermissible burden of undue experimentation in order to practice the full scope of the embodiments presently claimed.

MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-7, 20-22, 45-48, 51, 56, 71-72, 80, 131, 255 and 256 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite for various reasons. First, claim 1 said that X1 can be CR1, but this can’t be possible because Y4 and X2 are carbon atoms and a proviso at claim 1 says that the five membered ring comprising Y4, X1 and X2 is heteroaryl. Removal of CR1 from X1 would overcome this issue. Second, when W is (vi) C(=C-NO2) the C atom attached to NO2 has an incomplete valence. Third, the proviso at a) recites that one or more of Z, Y1, Y2, Y3 and Y4 in the ring is an independently selected heteroatom, however, this can’t be because, Y4 was previously defined in claim 1 only as C, Z as CR1, C(R3)2, NR2 or N, and, Y1, Y2 and Y3 as O, S, CR1, C(R3)2, N or NR2. Fourth, the phrase "C4 alkyl such as n-butyl" renders the claim indefinite because it is unclear whether “n-butyl” is a limitation/part of the claimed invention.  See MPEP § 2173.05(d). Additionally, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation C4 alkyl, and the claim also recites “such as n-butyl” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 
Claim 5 discloses that Y4 may be a N atom. This can’t be because Y4 is only C in independent claim 1.
Claim 131 is indefinite for various reasons. The claim recites that one or more of Z, Y1, Y2, Y3 and Y4 in the ring below is an independently selected heteroatom, however, this can’t be because, Y4 is defined therein only as C, Z as CR1 or N, and, Y1, Y2 and Y3 as CR1 or N. Second, the phrase "C4 alkyl such as n-butyl" renders the claim indefinite because it is unclear whether “n-butyl” is a limitation/part of the claimed invention.  See MPEP § 2173.05(d). Additionally, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 131 recites the broad recitation C4 alkyl, and the claim also recites “such as n-butyl” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 255 discloses compound 124. Compound 124 can’t exist because N can’t make 5 bonds. 
The dependent claims incorporate the indefinite issues above and thus are also indefinite.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 discloses that Y4 may be a N atom. However, independent claim 1 recites that Y4 is only C. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 20-22, 45-48, 71-72, 131 and 256 are rejected under 35 U.S.C. 102(A)(1) as being clearly anticipated by Kumaran et al. (Int. J. Pharm. Tech. Res. 2012, 4 (1), pp. 169-175-provided by Applicant in the IDS of 02/20/2020).
	Kumaran teaches the compounds of formula  
    PNG
    media_image4.png
    179
    133
    media_image4.png
    Greyscale
, wherein R1 is 
    PNG
    media_image5.png
    65
    113
    media_image5.png
    Greyscale
or 
    PNG
    media_image6.png
    65
    104
    media_image6.png
    Greyscale
, and their pharmaceutical compositions in DMSO (see Tables I and II).


Claim(s) 1, 3-7, 20-22, 45-48, 72, 80, 131 and 256 are rejected under 35 U.S.C. 102(A)(1) as being clearly anticipated by Le et al. (WO2009/140320-provided by Applicant in the IDS of 02/20/2020).
The prior art teaches at least the compounds of formula 
    PNG
    media_image7.png
    121
    124
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    116
    116
    media_image8.png
    Greyscale
 , their HCl salts, their carbamate protected amines, compound
    PNG
    media_image9.png
    161
    153
    media_image9.png
    Greyscale
([00565]) and the pharmaceutical compositions comprising pharmaceutically acceptable carriers or excipients (see cl. 33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 20-22, 45-48, 51, 56, 71-72, 131 and 256 are rejected under 35 U.S.C. 103 as being unpatentable over Kumaran et al. (Int. J. Pharm. Tech. Res. 2012, 4 (1), pp. 169-175-provided by Applicant in the IDS of 02/20/2020) in view of Swarbrick et al. (Encyclopedia of Pharmaceutical Technology 13 (Marcel Dekker, NY 1996) pages 453-499) or Serajuddin (Advanced Drug Delivery Reviews 59 (2007) 603–616) or Stahl et al. (eds., Handbook of pharmaceutical salts. Properties, selection and use (Wiley-VCH, 2008), pages 265-327) or Bastin et al., (Organic Process Research & Development 2000, 4, 427-435).
Applicants claim pharmaceutically acceptable salts of the known drugs of Kumaran.
Determining the scope and content of the Prior art (MPEP §2141.012)

Kumaran teaches the compounds of formula  
    PNG
    media_image4.png
    179
    133
    media_image4.png
    Greyscale
, wherein R1 is 
    PNG
    media_image10.png
    62
    97
    media_image10.png
    Greyscale
 , 
    PNG
    media_image5.png
    65
    113
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    65
    104
    media_image6.png
    Greyscale
, or 
    PNG
    media_image11.png
    68
    95
    media_image11.png
    Greyscale
, and their 
Swarbrick specifically discusses that salt formation is a simple chemical manipulation performed to alter the physicochemical, formulation, biopharmaceutical and therapeutic properties of a drug without modifying the basic chemical structure. Swarbrick particularly discussed salt formation to improve drug solubility. The reference includes in the tables a list of pharmaceutical salt forms currently in use. Particularly, Table 3 (p. 456) shows pharmaceutical salt forms currently in use with various antibiotics.
Serajuddin specifically discusses salt formation to improve drug solubility. It also includes in Table 2 a list of recent salt forms approved by FDA in 1995-2006.
Stahl et al. discusses commonly used pharmaceutically acceptable salts with specific drugs and properties of such salts. For some weak base antibiotics see pp. 290-291.
Bastin et al., lists common pharmaceutical salt-formers and discusses specific factors to be considered for salt selection (Table 1, p. 428).

Ascertainment of the Difference Between the Prior Art and the Claims
(MPEP §2141.012)
The difference between the rejected claims and the prior art is that applicants have prepared a novel salt of an old drug.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
et al. because this is a simple and common chemical manipulation performed to improve the physicochemical, formulation, biopharmaceutical and therapeutic properties of a known drug. The motivation comes from the “normal desire of scientists or artisans to improve upon what is already generally known." One of ordinary skill in the art would look in pharmacopeias and compendia to find an anion having precedence for use within the pharmaceutical industry and to try salts from the known list. The secondary references above provide a reasonable expectation of success in making and using the pharmaceutically acceptable salts.
Conclusion
Claims 1, 3-7, 20-22, 45-48, 51, 56, 71-72, 80, 131, 255 and 256 are rejected. No claim is in condition for allowance. The full scope of these claims has not been searched.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        06/10/2021